Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 respectively of U.S. Patent No. 10,467,667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 1: U.S. 10,467,667 B2 claims a method for authenticating a genuine product purchased by a buying agent for a buyer through an online shopping system (claim 1, lines 1-3), comprising the steps of: 
claim 1, lines 36-44); and 
broadcasting the one or more videos through a predetermined communication network allowing the buyer monitoring the purchase transaction process of the targeted product at the designated store, the process of the unique and non-replaceable identification item being putted to the targeted product, and the process of forming the unique and non-replaceable identification pattern on the unique and non-replaceable identification item putted to the targeted product (claim 1, lines 63-71).
Claim 15: U.S. 10,467,667 B2 claims an online shopping system for authenticating a genuine product purchased by a buying agent for a buyer through an online shopping platform (claim 2, lines 1-3), comprising: 
a server configured to generate an online shopping interface (claim 2, lines 4-5);  
a terminal linked to the server for accessing the online shopping interface through a predetermined communication network, wherein the terminal is arranged to receive one or more online shopping orders each having information claim 2, lines 6-12);
at least one unique and non-replaceable identification item which is arranged to be putted to the targeted product by the buying agent after the buying agent purchased the targeted product at the designated store, wherein a unique identification pattern is formed by the buying agent on the unique and non-replaceable identification item, and has a uniqueness, that is unique and non-replaceable from other unique and non-replaceable identification items, for distinguishing the targeted product particularly purchased by the buying agent from other products of the same type in such a manner that any unauthorized person is not capable of duplicating the unique identification and non-replaceable item (claim 2, lines 13-26); and 
a video capturing device arranged to visually capture a purchase transaction process of the targeted product at the designated store, a process of the unique and non-replaceable identification item being putted to the targeted product, and a process of forming the unique and non-replaceable identification pattern on the unique and non-replaceable identification item putted to the targeted product, wherein the one or more videos captured by the video capturing device is made viewable for the buyer to access the purchase transaction process of the targeted product at the designated store, the process of the unique and non-replaceable identification item being putted to the targeted product, and the process of forming the unique and non-replaceable identification claim 2, lines 27-69).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-4 and 9-14 are directed to a method, which is a process.  Therefore, claims 1-4 and 9-14 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites the limitations of accessing a purchase transaction process of a targeted product at a designated store, a process of at least a unique and non-replaceable identification item being putted to the targeted product, and a process of forming a unique and non-replaceable identification pattern on the 
Claim 1 recites an abstract idea because authenticating a genuine product purchased by a buying agent for a buyer cover certain methods of organizing a human activity (i.e. managing interactions between people).  Allowing the buyer to monitor the purchase transaction process of the targeted product at the designated store is a mental process (i.e. observation, evaluation, judgment, opinion).  Dependent claims 2-4 and 9-14 recite the same abstract idea identified in claim 1.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-4 and 9-14 recite the additional elements of an online system, a video capturing device, broadcasting a video, and a communication network.  These elements are recited at a high level of generality for performing generic computer functions of receiving, processing, and storing data.  These limitations – when taken individually and in combination – are no more than mere instructions to apply the exception using generic computer components to 
Claim 10 recites the addition limitation of a storage medium.  This element is recited at a high level of generality for performing generic computer function of storing data.  This limitation – when taken individually and in combination – is no more than mere instructions to apply the exception using generic computer components to perform generic computer operations.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-4 and 9-14 recite the additional elements of an online system, a video capturing device, broadcasting a video, and a communication network.  These elements are recited at a high level of generality for performing generic computer functions of receiving, processing, and storing data.  These limitations – when taken individually and in combination – are no more than mere 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
Claim 10 recites the addition limitation of a storage medium.  This element is recited at a high level of generality for performing generic computer function of storing data.  This limitation – when taken individually and in combination – is no more than mere instructions to apply the exception using generic computer components to perform generic computer operations.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.

Allowable Subject Matter
Claims 1-4 and 9-14 would be allowable if rewritten or amended to overcome the rejections under double patenting and 35 U.S.C. 101 set forth in this Office action.  Claim 1 recite a combination of elements that as a whole are not found in the prior art.
Claims 5-8 and 15-20 would be allowable if rewritten or amended to overcome the rejection under double patenting set forth in this Office action.  Claim 15 recite a combination of elements that as a whole are not found in the prior art.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) “Peapod: Mass Customized Service” by Jan A. Van Mieghem (“Van Mieghem”).  Van Mieghem generally discusses Peapod’s business model for home shopping and delivery of groceries to consumer.  However, Van Mieghem fails to anticipate or render obvious the Applicant’s claimed invention.
(ii) WO-0229508 A2 to LEE Swee Hoong (“Hoong”): Hoong discloses a broker mediated online shopping system and method.  However, Hoong fails to anticipate or render obvious the Applicant’s claimed invention.
(iii) US 20160155127 A1 to Hartman (“Hartman”): Hartman discloses creating a video recording of a transaction of a product having a unique tag (paragraph [0028]).  However, Hartman fails to anticipate or render obvious the Applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/NAEEM U HAQ/Primary Examiner, Art Unit 3625